UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



 LAKEISHA ELLIS,

           Plaintiff,
                  v.                                      Civil Action No. 08-1174 (JDB)
 GEORGETOWN UNIVERSITY
 HOSPITAL,

           Defendant.


                                 MEMORANDUM OPINION

       Plaintiff Lakeisha Ellis brings this action against her former employer, Georgetown

University Hospital ("Georgetown" or the "Hospital"), alleging disability discrimination and

retaliation in violation of federal anti-discrimination laws and the District of Columbia Human

Rights Act ("DCHRA"). Now before the Court are Georgetown's motion for partial dismissal of

plaintiff's amended complaint or, in the alternative, for summary judgment and Ellis's motion for

leave to file a second amended complaint.1 In its motion, Georgetown contends that Ellis's

retaliation claims should be dismissed because she failed to exhaust her administrative remedies.

Georgetown also asserts that Ellis's retaliation claim under the DCHRA is barred by the relevant

statute of limitations. Ellis opposes Georgetown's motion, arguing that her retaliation claims are

not defective and should be allowed to proceed. With respect to her own motion, Ellis portrays

her proposed second amended complaint as simply a clarification of her existing claims.



       1
         Ellis also filed a motion to supplement authority supporting her retaliation claim under
DCHRA as timely filed. In resolving Georgetown's motion for partial dismissal, the Court did
not consider the supplemental authority cited in plaintiff's motion. Therefore, the Court will
deny plaintiff's motion to supplement authority as moot.
Georgetown views it quite differently, however, arguing that Ellis is attempting to allege new

claims and legal theories, which should be rejected at this stage of the litigation because

discovery is closed and summary judgment briefing is set to begin. For the reasons discussed

below, the Court will deny Georgetown's motion and it will grant Ellis's motion.

                                         BACKGROUND

       Ellis was employed by the Hospital as a patient financial associate from approximately

May 11, 2006 until she was terminated on August 2, 2006. Am. Compl. ¶¶ 14, 25. On October

17, 2006, Ellis wrote a letter to Tracy L. Smalls of the Equal Employment Opportunity

Commission ("EEOC") detailing the events surrounding her termination. Pl.'s Ex. 2 (Oct. 17,

2006 letter from Ellis to EEOC). Soon thereafter, Ellis completed an EEOC Intake

Questionnaire, which was accompanied by a copy of her October 17 letter. Pl.'s Ex. 1 (Oct. 25,

2006 EEOC Intake Questionnaire); Pl.'s Mem. in Opp'n to Def.'s Mot. for Partial Dismissal of

Pl.'s Am. Compl. or, in the Alternative, for Summ. J. ("Pl.'s Opp'n") at 5. In responding to the

questionnaire, Ellis checked the box indicating her belief that she had been discriminated against

because of her disability. Pl.'s Ex. 1 at 3. She did not, however, check the box indicating that

she had been subject to retaliation. Id. On December 13, 2006, Ellis filed a formal Charge of

Discrimination against the Hospital with the EEOC. Pl.'s Ex. 3 (Dec. 13, 2006 EEOC Charge of

Discrimination). Once again, Ellis marked the box alleging that the Hospital had discriminated

against her based on her disability, but she did not mark the box alleging that she had been the

victim of retaliation. Id. Although not explicitly mentioned in her EEOC charge, Ellis has

asthma, and it is this condition that she identifies as her putative disability. Am. Compl. ¶¶ 16,

31-32, 41-42, 53, 57.


                                                 -2-
       In her formal charge, Ellis describes the particulars of her termination as follows. On

July 25, 2006, Ellis was asked by her supervisor, Fannice Beckett, to work temporarily in the

Emergency Department ("ED") for training purposes. Pl.'s Ex. 3. While working in the ED,

Ellis "began to experience a sudden onset of symptoms that brought about complications with"

her asthma. Id. After being examined by a physician in the ED and her primary care physician,

she was informed that she "would no longer be able to work in the [ED] because of" her asthma

and her doctor provided a note to that effect. Id. Ellis provided this information to Beckett and

several days later, on July 31, 2006, she met with Beckett and the Department Director, Cindy

Hecker, "to discuss if they had chosen to make accommodations" with respect to her asthma and

her request to work outside of the ED. Id. Hecker then told Ellis "that the company could keep

[her] or let [her] go based on the restrictions outlined by [her] primary care physician." Id. On

August 2, 2006, just two days after her conversation with Beckett and Hecker, Ellis's

employment was terminated. Id.

       At the conclusion of its investigation of her formal charge, the EEOC issued a Right to

Sue Letter on April 4, 2008 and this action followed on July 7, 2008. In November 2008, Ellis

moved for leave to amend her complaint, which was granted by the Court on December 11, 2008.

Several weeks later, defendant filed its motion for partial dismissal of the amended complaint or,

in the alternative, for summary judgment.2 While that motion was pending, the parties proceeded

with discovery and on May 14, 2009, one day before the close of discovery, Ellis filed her motion


       2
         Because all documents and exhibits pertinent to this motion were either specifically
referenced in Ellis's amended complaint or form the procedural prerequisite to this action, the
Court considers this motion under Fed. R. Civ. P. 12(b)(6) rather than Fed. R. Civ. P. 56. See
Clifton v. Fed. Nat'l Mortgage Ass'n, No. 97-2302, 1998 WL 419741, at *1 (D.D.C. Jan. 14,
1998).

                                                -3-
for leave to file a second amended complaint.

                                       LEGAL STANDARD

       All that the Federal Rules of Civil Procedure require of a complaint is that it contain "'a

short and plain statement of the claim showing that the pleader is entitled to relief,' in order to

'give the defendant fair notice of what the . . . claim is and the grounds upon which it rests.'" Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47

(1957)); accord Erickson v. Pardus, 551 U.S. 89, 93 (2007) (per curiam). Although "detailed

factual allegations" are not necessary to withstand a Rule 12(b)(6) motion to dismiss, to provide

the "grounds" of "entitle[ment] to relief," a plaintiff must furnish "more than labels and

conclusions" or "a formulaic recitation of the elements of a cause of action." Twombly, 550 U.S.

at 555-56; see also Papasan v. Allain, 478 U.S. 265, 286 (1986). "To survive a motion to

dismiss, a complaint must contain sufficient factual matter, accepted as true, to 'state a claim to

relief that is plausible on its face.'" Ashcroft v. Iqbal, 556 U.S. ___, 129 S. Ct. 1937, 1949

(2009) (quoting Twombly, 550 U.S. at 570); Atherton v. District of Columbia Office of the

Mayor, --- F.3d ---, 2009 WL 1515373, at *6 (D.C. Cir. 2009). A complaint is plausible on its

face "when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged." Iqbal, 129 S. Ct. at 1949. This

amounts to a "two-pronged approach" under which a court first identifies the factual allegations

entitled to an assumption of truth and then determines "whether they plausibly give rise to an

entitlement to relief." Id. at 1950-51.

       The notice pleading rules are not meant to impose a great burden on a plaintiff. Dura

Pharm., Inc. v. Broudo, 544 U.S. 336, 347 (2005); see also Swierkiewicz v. Sorema N.A., 534


                                                  -4-
U.S. 506, 512-13 (2002). When the sufficiency of a complaint is challenged by a motion to

dismiss under Rule 12(b)(6), the plaintiff's factual allegations must be presumed true and should

be liberally construed in his or her favor. Leatherman v. Tarrant County Narcotics &

Coordination Unit, 507 U.S. 163, 164 (1993); Phillips v. Bureau of Prisons, 591 F.2d 966, 968

(D.C. Cir. 1979); see also Erickson, 551 U.S. at 94 (citing Twombly, 550 U.S. at 555-56). The

plaintiff must be given every favorable inference that may be drawn from the allegations of fact.

Scheuer v. Rhodes, 416 U.S. 232, 236 (1974); Sparrow v. United Air Lines, Inc., 216 F.3d 1111,

1113 (D.C. Cir. 2000). However, "the court need not accept inferences drawn by plaintiffs if

such inferences are unsupported by the facts set out in the complaint." Kowal v. MCI Commc'ns

Corp., 16 F.3d 1271, 1276 (D.C. Cir. 1994). Nor does the court accept "a legal conclusion

couched as a factual allegation," or "naked assertions [of unlawful misconduct] devoid of further

factual enhancement." Iqbal, 129 S. Ct. at 1949-50 (internal quotation marks omitted); see also

Aktieselskabet AF 21. November 21 v. Fame Jeans Inc., 525 F.3d 8, 17 n.4 (D.C. Cir. 2008)

(explaining that the court has "never accepted legal conclusions cast in the form of factual

allegations").

                                           ANALYSIS

I.     Georgetown's Motion to Dismiss Ellis's Retaliation Claims

       A.        Exhaustion of Administrative Remedies

       Before bringing suit in federal court, ADA and Rehabilitation Act plaintiffs, like those

under Title VII, must exhaust their administrative remedies by filing an EEOC charge and giving

that agency a chance to act on it. 42 U.S.C. § 12117(a); Marshall v. Fed. Express Corp., 130 F.
3d 1095, 1098 (D.C. Cir. 1997); Johnson v. District of Columbia, 572 F. Supp. 2d 94, 102


                                                -5-
(D.D.C. 2008). This requirement also applies to retaliation claims brought under those

provisions. Johnson, 572 F. Supp. 2d at 102. An aggrieved party must file a charge with the

EEOC alleging that his or her employer has engaged in an unlawful employment practice. The

claimant must then proceed through the administrative process. "The employee may commence

a civil action against her employer if, and only if, the EEOC has dismissed the administrative

complaint or has itself failed to begin a civil action within 180 days of the original EEOC filing."

Jorge v. Rumsfeld, 404 F.3d 556, 564 (1st Cir. 2005) (citing 42 U.S.C. § 2000e-5(f)(1)). "A

vague or circumscribed EEOC charge will not satisfy the exhaustion requirement for claims it

does not fairly embrace" because that would "circumvent the EEOC's investigatory and

conciliatory role, as well as deprive the charged party of notice of the charge." Marshall, 130 F.
3d at 1098 (internal quotation marks omitted). Hence, a claimant may only challenge in federal

district court those allegations that were contained in the EEO complaint or those that are "like or

reasonably related to the allegations of the charge." Park v. Howard Univ., 71 F.3d 904, 907

(D.C. Cir. 1995) (internal quotation marks omitted).

       Georgetown contends that Ellis has not properly exhausted her retaliation claims because

her December 13, 2006 EEOC charge contained only a claim for disability discrimination. Def.'s

Mem. in Supp. of Mot. for Partial Dismissal of Pl.'s Am. Compl. or, in the Alternative, for

Summ. J. ("Def.'s Mem.") at 1-2. According to Georgetown, Ellis's formal EEOC charge "is

devoid of any reference to a claim of retaliation" and, moreover, she "failed to check the box for

'retaliation' in either her Charge or Intake Questionnaire, both of which clearly provide retaliation

as one of the possible claims that she could have asserted." Id. at 6. In response, Ellis largely

avoids addressing the sufficiency of her formal EEOC charge itself -- arguing instead that she


                                                 -6-
raised her retaliation claim in her October 17, 2006 letter to the EEOC, which was submitted

with her Intake Questionnaire, and that any omission of such a claim from her formal charge was

a mistake on the part of her EEOC case manager. See Pl.'s Opp'n at 2-6. Ellis does assert,

however, that "[t]he retaliation claim in this case grew directly from Plaintiff's termination of

employment in relationship to her request for accommodations." Id. at 6. She also contends that

"[t]he facts outlined in the documents that make up the charge sufficiently set forth the

[retaliation] claim, and the fact that the box is not checked should not preclude this claim from

going forward." Id.

       As an initial matter, "[w]hile the boxes aid a claimant in identifying the nature of her

charge, a claimant is not necessarily limited to the boxes she selected if she provides the basis for

her claim in her written explanation." Robinson-Reeder v. Am. Council Educ., 532 F. Supp. 2d
6, 13 (D.D.C. 2008); see also Maryland v. Sodexho, Inc., 474 F. Supp. 2d 160, 162 (D.D.C.

2007) (explaining that while the EEOC charge form makes it easy to identify the nature of the

charge "with its boxes that an employee can merely check," an employee "need only describe it in

the text of the charge form" if he is unsure which box applies). Because Ellis failed to select the

"Retaliation" box in her formal EEOC charge, the Court must examine her written explanation.

See Pl.'s Ex. 3. Although Ellis does not specifically mention "retaliation," the Court's task is not

to search for magic words -- it must parse the substance of the allegations to determine whether

they "fairly embrace" a retaliation claim. Marshall, 130 F. 3d at 1098.

       In pertinent part, the ADA prohibits an employer from retaliating against "any individual

because such individual has opposed any act or practice made unlawful by this chapter." 42

U.S.C. § 12203(a). The Rehabilitation Act does not, by its terms, prohibit retaliation, but it does


                                                 -7-
incorporate the "remedies, procedures, and rights" of Title VI, which does. Alston v. District of

Columbia, 561 F. Supp. 2d 29, 40 (D.D.C. 2008). To establish a prima facie case of retaliation

under the ADA or the Rehabilitation Act, Ellis must show that she engaged in protected activity,

that the Hospital subjected her to an adverse employment action, and that there is a causal link

between the adverse employment action and the protected activity. Smith v. District of

Columbia, 430 F.3d 450, 455 (D.C. Cir. 2005). Although she was not required to allege facts

sufficient to make out a prima facie case of retaliation in her EEOC charge -- and, indeed, is

under no such pleading obligation even with respect to her complaint in this case, see

Swierkiewicz, 534 U.S. at 510-11 (rejecting the creation of a heightened pleading standard in

discrimination cases that would require plaintiffs to plead the elements of a prima facie case) --

careful examination of her charge reveals that Ellis did allege facts sufficient to do so.

       First, following her illness in late July 2006, Ellis alleges that she spoke to her supervisor,

Fannice Beckett, and informed her that, after consulting with her doctor, she "would not be able

to work in the Emergency Department because of how it affects the symptoms of [her]

disability." Pl.'s Ex. 3. She further alleges that just days later, on July 31, 2006, she "was called

into a meeting with Fannice Beckett and the Department Director, Cindy Hecker, to discuss if

they had chosen to make accommodations" for her with respect to her asthma and her request to

work outside of the Emergency Department. Id. Hence, as alleged in her EEOC charge, Ellis

made a request for an accommodation -- not to work in the Emergency Department -- based on

her putative disability. "Requests for accommodation are 'protected activities' within the

meaning of the ADA." DuBerry v. District of Columbia, 582 F. Supp. 2d 27, 37 (D.D.C. 2008);

see also Shellenberger v. Summit Bancorp, Inc., 318 F.3d 183, 190-91 (3d Cir. 2003) (explaining


                                                 -8-
that the ADA protects those who request accommodations from retaliation); Soileau v. Guilford

of Maine, Inc., 105 F.3d 12, 16 (1st Cir. 1997) ("It would seem anomalous . . . to think Congress

intended no retaliation protection for employees who request a reasonable accommodation unless

they also file a formal charge."). Second, Ellis plainly alleges that she was subjected to an

adverse employment action because she was "terminated from [her] position" soon after

requesting an accommodation.3 Pl.'s Ex. 3. Finally, the temporal proximity of Ellis's termination

to her accommodation request -- just two days later -- is sufficient to establish the necessary

causal link between the adverse employment action and the protected activity. See, e.g.,

Woodruff v. Peters, 482 F.3d 521, 529 (D.C. Cir. 2007) (stating that temporal proximity can

support an inference of causation where the two events are "very close" in time).

       In view of these allegations, the Court concludes that the facts set forth in Ellis's

December 13, 2006 EEOC charge, while not labeled as such, were nevertheless sufficient to raise

a retaliation claim.4 Consequently, the Court rejects Georgetown's contention that Ellis failed to

exhaust her administrative remedies with respect to her retaliation claim because the allegations

contained in her EEOC charge "fairly embrace" such a claim.


       3
         Georgetown asserts that the denial of Ellis's accommodation request does not constitute
an adverse employment action sufficient to support a claim for retaliation. See Def.'s Reply in
Supp. of Mot. for Partial Dismissal of Pl.'s Am. Compl. or, in the Alternative, for Summ. J.
("Def.'s Reply") at 2-3. That argument misses the point because Ellis has alleged that her
termination -- not the denial of her accommodation request -- constitutes the adverse employment
action here.
       4
         The parties disagree whether, and to what extent, the Court should consider documents
beyond Ellis's formal December 13, 2006 EEOC charge in resolving the question whether she
properly exhausted her retaliation claims. Compare Def.'s Mem. at 4-9 with Pl.'s Opp'n at 2-4.
Because the Court concludes that the description contained in Ellis's formal EEOC charge was
sufficient to identify her retaliation claim for exhaustion purposes, it need not look beyond that
document.

                                                 -9-
       B.      Statute of Limitations -- DCHRA Retaliation Claim

       Under the D.C. Human Rights Act, an employee must file a private cause of action

against an employer "in a court of competent jurisdiction within one year of the unlawful

discriminatory act, or the discovery thereof." D.C. Code § 2-1403.16. Here, the alleged

discriminatory act that serves as the basis for Ellis's DCHRA retaliation claim is the termination

of her employment with the Hospital on August 2, 2006. Because Ellis commenced this action

on July 7, 2008 -- well outside of the one-year limitations period -- she must rely upon the

DCHRA's tolling provision to preserve her claim.

       When a charge of discrimination is filed with the EEOC in the District of Columbia, a

claim is automatically cross-filed with the D.C. Office of Human Rights ("DCOHR") pursuant to

a "worksharing agreement" between the two agencies. 29 C.F.R. § 1601.13(a)(4)(ii)(A); see

Carter v. George Washington Univ., 387 F.3d 872, 879 (D.C. Cir. 2004). Pursuant to D.C. Code

§ 2-1403.16(a), "[t]he timely filing of a complaint with the [DCOHR] . . . shall toll the running of

the statute of limitations while the complaint is pending." Cases interpreting this provision have

established that the timely filing of a charge with the EEOC, and the automatic cross-filing of a

claim with the DCOHR that follows, is sufficient to toll the one-year statute of limitations for

filing a claim under the DCHRA. See Zelaya v. UNICCO Serv. Co., 587 F. Supp. 2d 277, 283

(D.D.C. 2008); Ibrahim v. Unisys Corp., 582 F. Supp. 2d 41, 45 (D.D.C. 2008); Ware v. Nicklin

Assocs., Inc., 580 F. Supp. 2d 158, 164 (D.D.C. 2008); Esteños v. PAHO/WHO Fed. Credit

Union, 952 A.2d 878, 886 (D.C. 2008).

       Ellis filed her EEOC charge on December 13, 2006, just over four months after the

alleged retaliatory act (her termination) occurred. Her charge was pending with the EEOC -- and


                                                -10-
the DCHRA statute of limitations was tolled by virtue of the cross-filing of a claim with the

DCOHR -- until April 4, 2008 when the EEOC issued a Right to Sue Letter. A little over three

months later, on July 7, 2008, this action was commenced. Hence, by the time Ellis filed suit,

less than eight months had elapsed for statute of limitations purposes and, accordingly, her

DCHRA retaliation claim appears to have been timely filed. Nevertheless, Georgetown contends

that Ellis's claim was not timely filed and relies, primarily, upon the argument that Ellis never

raised a retaliation claim of any sort in her EEOC charge. Pl.'s Reply at 6-8. In Georgetown's

view, then, Ellis cannot receive the benefit of tolling for a claim that she never raised in the first

instance.5 As discussed above, however, the Court rejects that argument in the exhaustion

context and it does so again here. Therefore, Ellis's DCHRA retaliation claim is not barred by

the one-year statute of limitations.

II.    Ellis's Motion for Leave to File a Second Amended Complaint

       On May 14, 2009, the day before discovery closed, Ellis filed a motion for leave to file a

second amended complaint. According to Ellis, she seeks leave to amend her complaint for a

second time "solely for the purpose of clarifying her claims and to comport the allegations in the

Complaint with the discovery that was recently completed." Pl.'s Mem. in Supp. of Mot. for

Leave to File Sec. Am. Compl. ("Pl.'s Mem.") at 1. Ellis asserts that Georgetown will not be

prejudiced by the filing of her proposed second amended complaint because it is based on

discovery already produced, will not require any additional discovery, and does not seek to add


        5
         Georgetown also asserts that Ellis fails to raise a retaliation claim under the DCHRA in
her amended complaint. See Def.'s Mem. at 2 n.1; Def.'s Reply at 7-8. Although the DCHRA is
not expressly referenced in the retaliation count of her amended complaint, see Am. Compl. ¶¶
56-71, a fair reading of the allegations associated with Ellis's DCHRA claim, see id. ¶¶ 29-38,
demonstrate that she has pled a claim for retaliation under that provision.

                                                 -11-
additional claims -- it merely clarifies existing ones. Id. at 3-6; see Pl.'s Reply in Supp. of Mot.

for Leave to File Sec. Am. Compl. ("Pl.'s Reply") at 2-8. She contends, then, that her motion

should be granted under the liberal standard of Fed. R. Civ. P. 15. Pl.'s Mem. at 2-3.

       Georgetown characterizes Ellis's proposed second amended complaint quite differently,

claiming that it is the product of undue delay and will result in unfair prejudice. Def.'s Opp'n to

Pl.'s Mot. for Leave to File Sec. Am. Compl. ("Def.'s Opp'n") at 1. Georgetown asserts that it

will be prejudiced because Ellis's latest proposed amendments are not mere clarifications, but

"are entirely new legal theories that would require additional discovery." Id. at 2. According to

Georgetown, Ellis now claims, for the first time, that (i) she has a "record of impairment"

qualifying her as disabled under the ADA, the Rehabilitation Act and the DCHRA, (ii)

Georgetown "regarded her as" disabled in violation of those statutes, and (iii) Georgetown

retaliated against her in violation of the DCHRA. Id. at 1-2. In Georgetown's view, then, it

"should not be required to expend additional resources solely because Plaintiff has come up with

a few new legal theories" at the close of discovery. Id. at 2.

       Under Federal Rule of Civil Procedure 15(a)(2), leave to amend is freely granted "when

justice so requires." "If the underlying facts or circumstances relied upon by a plaintiff may be a

proper subject of relief, he ought to be afforded an opportunity to test his claim on the merits."

Foman v. Davis, 371 U.S. 178, 182 (1962). In particular, when "an amendment would do no

more than clarify legal theories or make technical corrections," leave is often granted. Harrison

v. Rubin, 174 F.3d 249, 253 (D.C. Cir. 1999). In the Court's discretion, leave to amend may be

denied when the Court finds "undue delay, bad faith or dilatory motive on the part of the movant,

repeated failure to cure deficiencies by amendments previously allowed, undue prejudice to the


                                                 -12-
opposing party by virtue of allowance of the amendment, [or] futility of amendment." Foman,
371 U.S. at 182.

       "'The key issue in considering a motion to amend is whether the non-movant will suffer

any prejudice from the amendment.'" Clark v. Feder Semo & Bard, P.C., 560 F. Supp. 2d 1, 3

(D.D.C. 2008) (quoting Nurriddin v. Goldin, 382 F. Supp. 2d 79, 91-92 (D.D.C. 2005)); see also

Djourabchi v. Self, 240 F.R.D. 5, 13 (D.D.C. 2006) (describing prejudice to the opposing party

as the "most important factor the Court must consider when deciding whether to grant a motion

for leave to amend"). Here, Georgetown contends that both the timing (at the close of discovery)

and the nature (introducing new legal theories) of the proposed amendments jeopardize its ability

to defend this case. See Def. Opp'n at 9. Georgetown concedes, however, that any potential

prejudice would be ameliorated by supplemental discovery related to, what it characterizes as,

Ellis's "new" claims. Id. at 10-11. Nevertheless, Georgetown asserts that the need for additional

discovery alone, along with the accompanying time and expense to complete such discovery, is

sufficient grounds to warrant denial of Ellis's motion.6 Id. at 9-11.

       After a careful examination of Ellis's proposed second amended complaint, and all of the



       6
          Georgetown cites two cases in support of its argument that the need for additional
discovery is a sufficient basis upon which to deny leave to amend, but both of those cases are
easily distinguishable and involve denials of leave to amend premised on more than the need for
additional discovery. See Williamsburg Wax Museum, Inc. v. Historic Figures, Inc., 810 F.2d
243, 246-48 (D.C. Cir. 1987) (affirming the denial of a motion for leave to amend where the
amendment attempted to raise an entirely new issue and the motion was made seven years after
the initial complaint was filed, after the parties had conducted extensive discovery and after the
district court had granted summary judgment against the movant); Equity Group, Ltd. v.
Painewebber, Inc., 839 F. Supp. 930, 932 (D.D.C. 1993) (denying motion for leave to amend
where it was "merely a tactic designed to evade summary judgment" because the motion was
filed several months after the close of discovery and after the filing of defendant's dispositive
motion).

                                                -13-
relevant factors identified by the parties, the Court concludes that -- at this stage of the litigation,

prior to the commencement of briefing on summary judgment -- there has been no undue delay

by Ellis in seeking leave to amend and, critically, that there will be no undue prejudice to

Georgetown if leave to amend is granted. The prejudice to the Hospital at this time, if any, is

minimal and it simply does not override the liberal standard that this Court must apply when

determining whether to grant leave to amend under Fed. R. Civ. P. 15.7 The Court does,

however, agree with Georgetown that before summary judgment briefing can commence, at least

some additional discovery is appropriate in light of the nature of the amendments, even if the

parties disagree whether Ellis has, in fact, raised any new claims. Therefore, the Court will

reopen discovery for a period of sixty days to allow Georgetown to seek additional discovery

related solely to the new claims (or theories) contained in Ellis's second amended complaint.

                                           CONCLUSION

        For the foregoing reasons, the Court will deny Georgetown's motion for partial dismissal

of plaintiff's amended complaint or, in the alternative, for summary judgment and it will grant

Ellis's motion for leave to file a second amended complaint. A separate Order accompanies this

Memorandum Opinion.



        7
          In addition to alleging undue delay and undue prejudice, Georgetown also argues that
leave to amend should be denied because Ellis's proposed amendments are futile. Def.'s Opp'n at
11-12. The amendments are futile, according to Georgetown, because Ellis disregarded Local
Civ. R. 7(m) by failing to seek opposing counsel's consent before filing her non-dispositive
motion and hence are "subject to a motion to dismiss." Id. at 11. Although Ellis's counsel
concedes that she failed to follow Local Civ. R. 7(m), see Pl.'s Reply at 8-9, the Court does not
find plaintiff's motion to be futile based upon this procedural deficiency because Georgetown's
counsel indicated her opposition to the motion at a status conference with the Court just hours
after the motion was filed. It is fair to assume, then, that Georgetown's counsel would have
indicated the same had she been contacted on the previous day, prior to the filing of the motion.

                                                  -14-
                             /s/ John D. Bates
                             JOHN D. BATES
                         United States District Judge

Dated:   July 6, 2009




                        -15-